DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 21, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kubara et al. (6,646,330) in view of Seki et al. (U.S. 7,190,057) and Fang (U.S. 9,653,385).
Regarding Claim 1, Kubara et al. discloses a device comprising: 
a copper leadframe including (copper leadframe 4/3/2, Figure 3, Column 4, Lines 15-22): 
a die pad (die pad 4, Figure 4); and 
a lead (lead 3/2, Figure 3); 
a die on the die pad (die 9, Figure 3); 
a metal layer on the lead and the die pad between the die and the die pad (metal layer 6/7, Figure 3, Column 4, Lines 65-67 and Column 8, Lines 52-55); and 
a metal oxide layer on the metal layer on the lead (metal oxide layer 7a, Figure 3, Column 6, Lines 1-5);
a molding compound encapsulating the die pad and a first portion of the lead, the molding compound in contact with the metal oxide layer at the first portion of the lead (molding compound 11, die pad 4, first portion of lead 3, metal oxide layer 7a, Figure 3); and
a boding wire extending from the die and contacting the first portion of the lead (bonding wire 10, Figure 3).
However, they do not explicitly disclose a metal oxide layer on the die pad between the die and the die pad or that the bonding wire contacts the metal oxide layer at the first portion of the lead.   
Seki et al. discloses a similar device wherein a metal oxide layer on a metal layer on a leadframe is on both the lead and the die pad between the die and the die pad of said leadframe (metal oxide layer 2b, metal layer 7b, lead 1a, die pad 1b, die 5, Figures 5, 9, and 11, Column 10, Lines 35-48). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the metal oxide layer on the die pad between the die and the die pad in Kubara et al. in view of Seki et al. in order to improve the adhesion of the leadframe to the rest of the semiconductor package (Seki et al., Column 6, Lines 23-30).
Kubara et al. in view of Seki et al. do not explicitly disclose that the bonding wire contacts the metal oxide layer at the first portion of the lead.  Fang discloses a similar device wherein a die pad and lead of a copper frame is plated with silver and thereafter a silver oxide layer (lead frame 1, silver layer 21, oxide layer 31, Figures 1 and 2), said silver oxide layer being used as a bonding surface for a bonding wire (Column 6, Lines 25-41).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the bonding wire to contact the metal oxide layer at the first portion of the lead in Kubara et al. in view of Seki et al. and Fang in order to improve the bonding force between the lead frame and the bonding wire (Column 6, Lines 25-41, Column 7, Lines 55-66)
Regarding Claim 7, Kubara et al. in view of Seki et al. and Fang further discloses that the metal layer includes nickel, gold, silver, or a combination thereof (Kubara et al., Column 4, Lines 65-67, Fang, Column 2, Lines 51-55).
Regarding Claim 8, Kubara et al. in view of Seki et al. and Fang further discloses that the metal oxide layer includes nickel oxide, gold oxide, silver oxide, or a combination thereof (Kubara et al., Column 6, Lines 1-5, Fang, Column 2, Lines 51-55).
Regarding Claim 21, Kubara et al. discloses a device, comprising: 
a lead frame including: 
a die pad (die pad 4, Figure 3); and 
a lead (lead 3/2, Figure 3), 
a copper layer on the lead and the die pad (copper underlayer, Column 4, Lines 37-44); 
a die on the die pad (die 9, Figure 3); 
a metal layer on the copper layer on the lead and the die pad between the die and the die pad (metal layer 6/7, Figure 3, Column 4, Lines 65-67 and Column 8, Lines 52-55); and 
a metal oxide layer on the metal layer on the lead (metal oxide layer 7a, Figure 3, Column 6, Lines 1-5); and 
a molding compound encapsulating the die pad and a first portion of the lead, the molding compound in contact with the metal oxide layer at the first portion of the lead (molding compound 11, first portion 3, Figure 3); and
a bonding wire extending from the die and contacting the first portion of the lead (bonding wire 10, Figure 3).
However, they do not explicitly a metal oxide layer on the die pad between the die and the die pad or that the bonding wire contacts the metal oxide layer at the first portion of the lead. 
Seki et al. discloses a similar device wherein a metal oxide layer on a metal layer on a leadframe is on both the lead and the die pad between the die and the die pad of said leadframe (metal oxide layer 2b, metal layer 7b, lead 1a, die pad 1b, die 5, Figures 5, 9, and 11, Column 10, Lines 35-48). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the metal oxide layer on the die pad between the die and the die pad in Kubara et al. in view of Seki et al. in order to improve the adhesion of the leadframe to the rest of the semiconductor package (Seki et al., Column 6, Lines 23-30).
Kubara et al. in view of Seki et al. do not explicitly disclose that the bonding wire contacts the metal oxide layer at the first portion of the lead.  Fang discloses a similar device wherein a die pad and lead of a copper frame is plated with silver and thereafter a silver oxide layer (lead frame 1, silver layer 21, oxide layer 31, Figures 1 and 2), said silver oxide layer being used as a bonding surface for a bonding wire (Column 6, Lines 25-41).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the bonding wire to contact the metal oxide layer at the first portion of the lead in Kubara et al. in view of Seki et al. and Fang in order to improve the bonding force between the lead frame and the bonding wire (Column 6, Lines 25-41, Column 7, Lines 55-66)
Regarding Claim 23, Kubara et al. in view of Seki et al. further discloses that the metal oxide layer is present at a second portion of the lead not encapsulated by the molding compound (Kubara et al., metal oxide layer 7a, second portion of lead 2, Figure 3).
Regarding Claim 25, Kubara et al. in view of Seki et al. further discloses that the metal layer includes nickel, gold, silver, or a combination thereof (Kubara et al., metal layer 7, Figure 3, Column 4, Lines 65-67, Fang, Column 2, Lines 51-55, Fang, Column 2, Lines 51-55).
Regarding Claim 26, Kubara et al. in view of Seki et al. further discloses that the metal oxide layer includes nickel oxide, gold oxide, silver oxide, or a combination thereof (Kubara et al., metal oxide layer 7a, Figure 3, Column 6, Lines 1-5, Fang, Column 2, Lines 51-55, Fang, Column 2, Lines 51-55).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kubara et al. (6,646,330) in view of Seki et al. (U.S. 7,190,057) and Fang (U.S. 9,653,385) as applied to claim 1 above, and further in view of Osenbach et al. (U.S. 7,368,326).
Regarding Claim 3, Kubara et al. in view of Seki et al. and Fang teaches the limitations of claim 1 as discussed above.  They further disclose that the solder wettability of the lead was tested with a tin-lead solder (Kubara et al., Column 6, Lines 54-67), that solder wettability is important to the reliability of joints during surface mounting (Kubara et al., Column 1, Lines 22-29), and that the copper/metal/oxide structure of the lead allows for diffusion from molten solder and therefore improves solder wettability (Kubara et al., Column 3, Lines 3-7 and Column 9, Lines 1-6) but they does not explicitly disclose a tin layer on at least a portion of the metal oxide layer.  Osenbach et al. discloses a similar device wherein a tin solder layer is on at least a portion of a silver/tin layer plated on a copper lead frame (tin layer 240, silver layer 230, copper leadframe 250, tin solder layer 350-2, Figures 2 and 3a, Column 6, Lines 50-60 and Column 7, Lines 53-60). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a tin solder for surface mounting of the device and therefore form a tin layer on at least a portion of the metal oxide layer in Kubara et al. in view of Seki et al. and Fang, further in view of Osenbach in order to form a reliably surface mounted device (Kubara et al., Column 1, Lines 22-29) with a known used solder (Osenbach et al. Column 7, Lines 53-60).
Regarding Claim 4, Kubara et al. in view of Kubara et al. and Fang, further in view of Osenbach et al. further discloses that the metal layer is arranged on a first side of the copper leadframe (Kubara et al., metal layer 7, copper leadframe 4/3/2, Figure 3).
Regarding Claim 5, Kubara et al. in view of Kubara et al. and Fang, further in view of Osenbach et al. further discloses that the metal layer is arranged on a second side of the copper leadframe that is opposite the first side of the copper leadframe (Kubara et al., metal layer 7, copper leadframe 4/3/2, Figure 3).
Regarding Claim 6, Kubara et al. in view of Kubara et al. and Fang, further in view of Osenbach et al. further discloses a molding compound on at least a second portion of the metal oxide layer (Kubara et al., molding compound 11, metal oxide layer 7a, Figure 3).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kubara et al. (U.S. 6,646,330) in view of Seki et al. (U.S. 7,190,057), Osenbach et al. (U.S. 7,368,326), and Fang (U.S. 9,653,385).
Regarding Claim 9, Kubara et al. discloses a device comprising: 
a copper leadframe (copper leadframe 4/3/2, Figure 3, Column 4, Lines 15-22) including:
a die pad; and
a lead;
a semiconductor die on the die pad; 
a metal oxide layer on the lead (metal oxide layer 7a, Figure 3, Column 6, Lines 1-5); 
a tin layer on at least a second portion of the copper leadframe (metal layer 7, Figure 3, Column 4, Lines 65-67);
a molding compound encapsulating the die pad and a first portion of the lead, the molding compound in contact with the metal oxide layer at the first portion of the lead (molding compound 11, metal oxide layer 7a, first portion of the lead 3, Figure 3); and
a bonding wire extending from the die and contacting the first portion of the lead (bonding wire 10, Figure 3).
However, they do not explicitly disclose a metal oxide layer on the die pad between the die and the die pad, a tin layer on at least a second portion of the copper leadframe wherein the metal oxide layer is between the tin layer and the copper leadframe, or a bonding wire contacting the metal oxide layer at the first portion of the lead.
Seki et al. discloses a similar device wherein a metal oxide layer on a metal layer on a leadframe is on both the lead and the die pad between the die and the die pad of said leadframe (metal oxide layer 2b, metal layer 7b, lead 1a, die pad 1b, die 5, Figures 5, 9, and 11, Column 10, Lines 35-48). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the metal oxide layer on the die pad between the die and the die pad in Kubara et al. in view of Seki et al. in order to improve the adhesion of the leadframe to the rest of the semiconductor package (Seki et al., Column 6, Lines 23-30).
Kubara et al. discloses that the solder wettability of the lead was tested with a tin-lead solder (Column 6, Lines 54-67), that solder wettability is important to the reliability of joints during surface mounting (Column 1, Lines 22-29), and that the copper/metal/oxide structure of the lead allows for diffusion from molten solder and therefore improves solder wettability (Column 3, Lines 3-7 and Column 9, Lines 1-6). However, Kubara et al. in view of Seki et al. does not explicitly disclose a tin layer on at least a second portion of the copper leadframe wherein the metal oxide layer is between the tin layer and the copper leadframe. 
 Osenbach et al. discloses a similar device wherein a tin solder layer is on at least a portion of a silver/tin layer plated on a copper lead frame (tin layer 240, silver layer 230, copper leadframe 250, tin solder layer 350-2, Figures 2 and 3a, Column 6, Lines 50-60 and Column 7, Lines 53-60). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a tin solder for surface mounting of the device and therefore form an additional tin layer on at least a second portion of the copper leadframe wherein the metal oxide layer is between the additional tin layer and the copper leadframe in Kubara et al. in view of Seki et al. and Osenbach in order to form a reliably surface mounted device (Kubara et al., Column 1, Lines 22-29) with a known used solder (Osenbach et al. Column 7, Lines 53-60).
Kubara et al. in view of Seki et al. and Osenbach do not explicitly disclose that the bonding wire contacts the metal oxide layer at the first portion of the lead.  Fang discloses a similar device wherein a die pad and lead of a copper frame is plated with silver and thereafter a silver oxide layer (lead frame 1, silver layer 21, oxide layer 31, Figures 1 and 2), said silver oxide layer being used as a bonding surface for a bonding wire (Column 6, Lines 25-41).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the bonding wire to contact the metal oxide layer at the first portion of the lead in Kubara et al. in view of Seki et al., Osenbach, and Fang in order to improve the bonding force between the lead frame and the bonding wire (Column 6, Lines 25-41, Column 7, Lines 55-66)
Regarding Claim 10, Kubara et al. in view of Seki et al., Osenbach et al., and Fang further discloses a first metal layer on at least a third portion of the copper leadframe, the first metal layer being between the copper leadframe and the metal oxide layer (Kubara et al., first metal layer 7, metal oxide layer 7a, copper leadframe 4/3/2, Figure 3, Fang, copper leadframe 11, first metal layer 21, oxide layer 31, Figure 3).
Regarding Claim 11, Kubara et al. in view of Seki et al., Osenbach et al., and Fang further discloses that the first metal layer includes silver and the metal oxide layer includes silver oxide (Kubara et al., Column 4, Lines 65-67 and Column 6, Lines 1-5, Fang, Column 2, Lines 51-56).
Regarding Claim 12, Kubara et al. in view of Seki et al., Osenbach et al., and Fang further discloses a second metal layer between the first metal layer and the copper leadframe (Kubara et al., Column 4, Lines 37-44, Fang, copper leadframe 11, second metal layer 51, first metal layer 21, oxide layer 31, Figure 3).
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-12, 21, 23, and 25-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891